UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 001-34941 PARK CITY GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 37-1454128 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 299 South Main Street, Suite 2370 Salt Lake City, UT84111 (Address of principal executive offices) (435) 645-2000 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large-accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.Common Stock, $0.01 par value:19,154,719 shares as of November 9, 2015. PARK CITY GROUP, INC. TABLE OF CONTENTS Page PART I -FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Condensed Balance Sheets as of September 30, 2015 (Unaudited) andJune 30, 2015 1 Consolidated Condensed Statements of Operations for the Three Months Ended September 30, 2015 and 2014 (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended September 30, 2015 and 2014 (Unaudited) 3 Consolidated Condensed Statements of Cash Flows for the Three Months Ended September 30, 2015 and 2014 (Unaudited) 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signature 28 Exhibit 31 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Balance Sheets Assets September 30, June 30, Current Assets: (unaudited) Cash and cash equivalents $ $ Short-term marketable securities - Receivables, net of allowance of $68,000 and $94,000 at September 30, 2015 and June 30, 2015, respectively Prepaid expense and other current assets Total current assets Property and equipment, net Other assets: Deposits and other assets Customer relationships Goodwill Total other assets Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Line of credit Note payable Total current liabilities Long-term liabilities: Notes payable, less current portion Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Series B Preferred stock, $0.01 par value, 700,000 shares authorized; 625,375 and 625,375 shares issued and outstanding at September 30, 2015 and June 30, 2015, respectively Series B-1 Preferred stock, $0.01 par value, 300,000 shares authorized; 74,200 and 74,200 shares issued and outstanding at September 30, 2015 and June 30, 2015, respectively Common stock, $0.01 par value, 50,000,000 shares authorized; 19,095,137 and 18,875,586 issued and outstanding at September 30, 2015 and June 30, 2015, respectively Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated condensed financial statements. -1- Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Statements of Operations (unaudited) Three Months Ended September 30, Revenues: $ $ Operating expenses: Cost of services and product support Sales and marketing General and administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Other expense: Interest income (expense) Loss before income taxes ) ) (Provision) benefit for income taxes: Net loss ) ) Dividends on preferred stock ) ) Net loss applicable to common shareholders $ ) $ ) Weighted average shares, basic and diluted Basic and diluted loss per share $ ) $ ) See accompanying notes to consolidated condensed financial statements. -2- Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Statements of Comprehensive Loss (unaudited) Three Months Ended September 30, Net Loss applicable to common shareholders $ ) $ ) Other Comprehensive Loss: Unrealized loss on marketable securities ) - Comprehensive loss $ ) $ ) -3- Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Statements of Cash Flows (Unaudited) Three Months Ended September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation and amortization Stock compensation expense Bad debt expense (Increase) decreasein: Trade receivables ) Prepaids and other assets ) ) (Decrease) increase in: Accounts payable Accrued liabilities ) ) Deferred revenue ) ) Net cash(used in) provided by operating activities ) Cash Flows From Investing Activities: Cash advanced on note receivable - ) Purchase of property and equipment ) ) Purchase of marketable securities ) - Net cash used ininvesting activities ) ) Cash Flows From Financing Activities: Proceeds from employee stock plans Proceeds from issuance of note payable - Dividends paid ) ) Payments on notes payable and capital leases ) ) Net cashprovided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities: Common Stock to pay accrued liabilities $ $ Dividends accrued on preferred stock $ $ See accompanying notes to consolidated condensed financial statements. -4- Table of Contents PARK CITY GROUP, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) NOTE 1. DESCRIPTION OF BUSINESS The Company is incorporated in the state of Nevada.The Company has three subsidiaries, PC Group, Inc. (formerly, Park City Group, Inc., a Delaware corporation), a Utah Corporation (98.76% owned), Park City Group, Inc., (formerly, Prescient Applied Intelligence, Inc.), a wholly owned Delaware Corporation, and ReposiTrak, Inc., a wholly owned Utah corporation (“ReposiTrak”).All intercompany transactions and balances have been eliminated in consolidation. The Company designs, develops, markets and supports proprietary software products. These products are designed for businesses having multiple locations to assist in the management of business operations on a daily basis and communicate results of operations in a timely manner.As a result of the acquisition of ReposiTrak in June 2015, the Company also provides food retailers and suppliers with a robust solution to help them protect their brands and remain in compliance with the rapidly evolving regulations in the Food Safety Modernization Act (“FSMA”). Additionally, ReposiTrak enables traceability of products and their ingredients as they move between trading partners. The Company has also built a consulting practice for business improvement that centers on the Company’s proprietary software products. The principal markets for the Company's products are multi-store retail and convenience store chains, branded food manufacturers, suppliers and distributors, and manufacturing companies, which have operations in North America, Europe, Asia and the Pacific Rim. Recent Developments During the year ended June 30, 2015, the Company entered into agreements with each of the stockholders of ReposiTrak, including Leavitt Partners, LP and LP Special Asset 4, LLC, to acquire all of the outstanding capital stock of ReposiTrak (the “ReposiTrak Shares”) in exchange for shares of the Company’s common stock, par value $0.01 per share (the “ReposiTrak Acquisition”).On June 30, 2015, the Company consummated the ReposiTrak Acquisition.As a result, ReposiTrak became a 100% owned subsidiary of the Company. The ReposiTrak Acquisition creates an opportunity for the Company to add customers by expanding the services we offer to our existing customer base, to ReposiTrak customers. We have accounted for the acquisition as the purchase of a business. The assets acquired and the liabilities assumed of ReposiTrak have been recorded at their respective fair values.The excess of the purchase price over the fair value of net tangible and identifiable intangible assets acquired was recorded as goodwill.Goodwill is attributed to buyer-specific value resulting from expected synergies, including long-term cost savings, as well as industry relationships which are not included in the fair values of assets.Goodwill will not be amortized. The purchase price consisted of 873,438 shares of our common stock.The fair value of the shares issued was $10,821,897 and was determined using the closing price of our common stock on June 30, 2015.The price paid to acquire ReposiTrak was $10,830,897, approximately $9,000 of which was for direct transaction costs associated with the issuance of equity.The net acquisition cost of $10,799,778, which excludes $31,119 of cash acquired from ReposiTrak, was allocated based on their estimated fair value of the assets acquired and liabilities assumed, as follows: Originally Filed Adjustments* Finalized Values Receivables $ $
